UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a party other than the Registrant o Check the appropriate box: o Preliminary proxy statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive proxy statement o Definitive additional materials o Soliciting material pursuant to § 240.14a-12 VISHAY INTERTECHNOLOGY, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: VISHAY INTERTECHNOLOGY, INC. 63 LANCASTER AVENUE MALVERN, PENNSYLVANIA 19355 April 12, 2011 Dear Stockholder: You are cordially invited to attend the 2011 Annual Meeting of Stockholders of Vishay Intertechnology, Inc., to be held at 10:30 a.m., local time, on Wednesday, June 1, 2011, at The Rittenhouse Hotel Ballroom, 2nd Floor at 210 West Rittenhouse Square, Philadelphia, PA 19103. The Board of Directors looks forward to greeting you personally at the annual meeting. During the annual meeting, we will discuss each item of business described in the attached Notice of Annual Meeting of Stockholders and proxy statement and provide a report on Vishay’s business operations. We will provide time for questions. On behalf of the Board of Directors, I would like to express our appreciation for your continued interest in the affairs of Vishay. We hope you will be able to attend the annual meeting. Whether or not you expect to attend the annual meeting, and regardless of the number of shares you own, it is important that your shares are represented and voted at the annual meeting. Therefore, you are encouraged to sign, date, and return the enclosed proxy card in the return envelope provided so that your shares will be represented and voted at the annual meeting. Sincerely, Dr. Felix Zandman Executive Chairman of the Board of Directors Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be Held June 1, 2011. The following materials, also included with this Notice, are available for view on the Internet: Proxy Statement for the 2011 Annual Meeting of Stockholders 2010 Annual Report to Stockholders To view these materials, visit ir.vishay.com. VISHAY INTERTECHNOLOGY, INC. 63 LANCASTER AVENUE MALVERN, PENNSYLVANIA 19355 NOTICE OF 2 TO BE HELD ON WEDNESDAY, JUNE 1, 2011 The 2011 Annual Meeting of Stockholders of Vishay Intertechnology, Inc. will be held at The Rittenhouse Hotel Ballroom, 2nd Floor at 210 West Rittenhouse Square, Philadelphia, PA 19103, on Wednesday, June 1, 2011 at 10:30 a.m., local time. The meeting will be held to consider and act upon: 1. the election of four directors to hold office until 2014; 2. the ratification of our independent registered public accounting firm; 3. the advisory vote on executive compensation; 4. the advisory vote on the frequency of the advisory vote on executive compensation; 5. such other business as may be brought properly before the meeting. The stockholders of record at the close of business on April 4, 2011 will be entitled to vote at the annual meeting or at any adjournment thereof. Whether or not you expect to attend the meeting in person, please complete, date, and sign the enclosed proxy card and return it without delay in the enclosed envelope which requires no additional postage if mailed in the United States. If you are enrolled in our electronic proxy materials delivery service and received these proxy materials via the Internet, you will need to follow the procedures for online voting to vote your shares. By Order of the Board of Directors, Marc L. Frohman Corporate Secretary Malvern, Pennsylvania April 12, 2011 TABLE OF CONTENTS SECTION Summary 1 About the Meeting 5 Governance of the Company 9 Director Compensation 14 Proposal One – Election of Directors 16 Report of the Audit Committee 19 Proposal Two – Ratification of Appointment of Independent Registered Public Accounting Firm 20 Security Ownership of Certain Beneficial Owners and Management 22 Emerging from the Economic Crisis 24 Executive Compensation 25 Report of the Compensation Committee 40 Compensation Tables 41 Proposal Three – Advisory Vote on Executive Compensation 58 Proposal Four – Advisory Vote on the Frequency of the Advisory Vote on Executive Compensation 58 Certain Relationships and Related Transactions 59 Other Matters 60 Availability of Annual Report and Form 10-K to Stockholders 60 Stockholder Proposals for 2012 Annual Meeting 60 VISHAY INTERTECHNOLOGY, INC. 63 LANCASTER AVENUE MALVERN, PENNSYLVANIA 19355 PROXY STATEMENT The accompanying proxy is solicited by the Board of Directors of Vishay Intertechnology, Inc. for use at the 2011 Annual Meeting of Stockholders of Vishay to be held at The Rittenhouse Hotel Ballroom, 2nd Floor at 210 West Rittenhouse Square, Philadelphia, PA 19103 on Wednesday, June 1, 2011 at 10:30 a.m., local time, or any adjournments thereof. We are first sending the proxy materials to stockholders on or about April 12, 2011. SUMMARY This summary highlights information contained elsewhere in this proxy statement. This summary does not contain all of the information that you should consider, and you should read the entire proxy statement carefully before voting. Meeting Information Date and time Wednesday June 1, 2011 at 10:30 am Meeting location The Rittenhouse Hotel Ballroom, 2nd Floor 210 West Rittenhouse Square Philadelphia, PA 19103 Record date April 4, 2011 Voting Each share of common stock will be entitled to one vote and each share of Class B common stock will be entitled to 10 votes with respect to each matter to be voted on at the annual meeting Meeting Agenda The meeting will be held to consider and act upon: The election of four directors to hold office until 2014 The ratification of Ernst & Young as our independent registered public accounting firm The advisory vote on executive compensation The advisory vote on the frequency of the advisory vote on executive compensation Such other business as may be brought properly before the meeting Recommendations of the Board of Directors The Board of Directors recommends a vote: FOR the election of four directors to hold office until 2014 (see Proposal One); FOR the ratification of Ernst & Young as our independent registered public accounting firm (see Proposal Two); FOR the advisory vote on executive compensation (see Proposal Three); and For the advisory vote on the frequency of the advisory vote on executive compensation to be held TRIENNIALLY (see Proposal Four). 1 Nominees for Directors Directly, through family trusts, and as voting trustee under a voting trust agreement, Dr. Felix Zandman, our Executive Chairman and Chief Technical and Business Development Officer, has sole or shared voting power over substantially all of the outstanding Class B common stock. While holders of common stock and Class B common stock vote together as a single class on most matters, including the election of directors, all of our current directors received a majority of votes cast by holders of common stock who are unaffiliated with Dr. Zandman when they last stood for election at an annual meeting of stockholders. Mr. Ronald Ruzic will first stand for election at the 2011 annual meeting of stockholders, because he was elected by the Board of Directors to fill a vacancy in January 2009. The nominees for election as Class II Directors for terms of three years, expiring at the 2014 annual meeting of stockholders, are summarized as follows: Name Age Director since Eliyahu Hurvitz 78 Former CEO and Chairman of the Board, Teva Pharmaceutical Industries Ltd. Dr. Abraham Ludomirski 58 Founder and Managing Director of Vitalife Fund, a venture capital company specializing in high-tech electronic medical devices Wayne M. Rogers 78 Investor, specializing in small and mid-sized acquisitions; stock commentator and analyst for Fox News Channel Ronald Ruzic 72 Retired Group President, BorgWarner Automotive, Inc. The Board of Directors recommends a vote FOR the election of four directors to hold office until 2014 (see Proposal One). Ratification of Appointment of Independent Registered Public Accounting Firm The Audit Committee of the Board of Directors has determined to reappoint the public accounting firm of Ernst & Young LLP as independent registered public accounting firm to audit our financial statements for the year ending December 31, 2011, as well as to audit the effectiveness of our internal control over financial reporting. Although stockholder approval for the appointment of Ernst & Young LLP is not required, we are continuing our practice of submitting the selection of the independent registered public accounting firm to stockholders for their ratification. The Board of Directors recommends a vote FOR the ratification of Ernst & Young as our independent registered public accounting firm (see Proposal Two). Executive Compensation Advisory Vote and Its Frequency As part of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, Congress adopted Section 14A of the Securities Exchange Act of 1934, pursuant to which the Board is giving our stockholders an opportunity to approve on an advisory, or non-binding, basis, the compensation of our Named Executive Officers, as disclosed in this proxy statement. Section 14A also allows stockholders to vote, at least once every six years, on the frequency with which such vote should occur, the options being once every one, two, or three years. The Compensation Committee of the Board of Directors is responsible for establishing and approving the compensation of the Chief Executive Officer, recommending to the Board of Directors the compensation of other executive officers, and administering Vishay’s incentive compensation and equity based plans. Other than with respect to the Chief Executive Officer, the Board of Directors makes the final determination with respect to compensation of Vishay’s Named Executive Officers. 2 As discussed in greater detail in “Executive Compensation – Compensation Discussion and Analysis,” Vishay’s compensation programs are designed to support our business goals and promote the short- and long-term profitable growth of the Company. The compensation program should help to recruit, retain, and motivate key employees who can function effectively both in periods of recession and economic upturn. During 2010, the Compensation Committee engaged compensation consultants from PricewaterhouseCoopers (“PwC”) to assist in a comprehensive evaluation of the following executive officers of Vishay: Dr. Felix Zandman, Executive Chairman and Chief Technical and Business Development Officer Dr. Gerald Paul, President and Chief Executive Officer Dr. Lior Yahalomi, Executive Vice President and Chief Financial Officer Mr. Marc Zandman, Vice-Chairman, Chief Administration Officer, and President of Vishay Israel Limited The compensation structure was revised based upon the recommendations of the consultants at PwC and incorporated into amended employment agreements. The compensation arrangements are designed to provide an incentive for positive performance while avoiding the encouragement of inappropriate risk-taking. The compensation arrangements vary among our Named Executive Officers, but generally include: A market-competitive base salary; Cash performance-based bonuses, a portion of which is based on Company-wide achievements and another portion of which is based on personal achievements, with a cap to discourage inappropriate risk-taking; Equity-based compensation, of which 75% is realized only upon the achievement of three-year performance metrics; Deferred cash compensation generally payable at retirement / termination of employment; Deferred equity compensation in the form of phantom stock units payable at retirement / termination of employment; Retirement benefits; Special bonuses which may be awarded by the Compensation Committee and the Board of Directors based on particular accomplishments of the executives outside of established performance metrics; and Perquisites and other personal benefits. This proxy statement includes a comprehensive “Summary Compensation Table” that calculates compensation earned by our Named Executive Officers in accordance with SEC rules. Some of the compensation reported in the Summary Compensation Table pursuant to SEC rules, for example, equity-based compensation, deferred cash compensation, retirement benefits, and phantom stock units, was not realized by the executives during 2010, and in the case of equity-compensation measured on the grant date, might never be fully realized. Furthermore, the Summary Compensation Table includes certain one-time and special items, further explained below and elsewhere in the proxy statement, that place 2010 compensation well in excess of typical market-competitive ranges. Normal, on-going compensation is expected to be closer to these market-competitive ranges. As a result of the unprecedented disruption in the global economy that began in the latter half of 2008 and continued into 2009, base salaries were frozen, cash bonuses were suspended, and no equity instruments were granted to our Named Executive Officers in 2009. Vishay’s management reacted quickly to this unprecedented crisis, and the Company continued to generate cash from operations during each fiscal quarter and continuing each quarter of the economic upturn in 2010. Vishay emerged from the economic crisis as a stronger, more focused company. Following a fundamental restructuring of the business, the Company was also positioned to achieve new levels of profitability in the upturn in 2010 after reducing the operational breakeven point by about $450 million. Sales levels in 2010 were approximately the same as 2008, yet the operating profit and adjusted net earnings more than doubled compared to 2008. The adjusted net earnings achieved during 2010 was approximately 275% of budget. Based on the outstanding results in 2010, the cash performance-based bonuses for our Named Executive Officers for 2010 are significantly higher than their annual target bonuses. Furthermore, the Compensation Committee approved a special grant of restricted stock units to Dr. Paul for his role in guiding the Company through the recession and the extraordinary cash generation during 2009. 3 Also during 2010, Vishay’s management successfully completed the spin-off of Vishay Precision Group, Inc., through a tax-free distribution to stockholders. Following the spin-off, Vishay Intertechnology is a more competitive, pure-play discrete electronic components company. The spin-off has better enabled both companies to focus on their core businesses, and has greatly enhanced stockholder value. Dr. Paul, Dr. Yahalomi, and Mr. Marc Zandman each received a $500,000 bonus for the successful completion of this transaction. Vishay’s management also capitalized on favorable credit market conditions and our business performance during 2010 to secure new financing and by repurchasing shares of our common stock, further enhancing stockholder value. Total stockholder return from December 31, 2008 to December 31, 2010, assuming that a stockholder continued to hold the stock of Vishay Precision Group received in the spin-off, is 370% (352% assuming the stockholder sold shares of VPG at the date of the spin-off), and has continued to grow in 2011. This rate of return greatly outpaces our peers, the S&P MidCap 400 (of which we are a component), and the broader S&P 500. Our employment agreements with our Named Executive Officers provide incremental compensation in the event of termination. Generally, Vishay does not provide any severance or other benefits specifically upon a change in control. In light of the longstanding tenure of Dr. Paul and Mr. Marc Zandman and to ease transition upon retirement of these executives, in 2010, the Compensation Committee determined to extend the termination benefits for these executives to include termination through normal retirement. These modifications of the employment agreements represent a defined retirement benefit for Dr. Paul and Mr. Marc Zandman. As these benefits represent new retirement benefits, the entire present value for these benefits is included in 2010 compensation, although none of it was received by the executives during 2010. Similarly, certain post-employment medical benefits were added to Dr. Yahalomi’s employment agreement during 2010 (to make his agreement consistent with the other Named Executive Officers), and the entire present value for this benefit is included in 2010 compensation though none of it was received in 2010. Dr. Zandman’s employment arrangement reflects his unique position as a founder and executive chairman. As a result of the 2009 amendment and restatement of his employment agreement, Dr. Zandman’s right to receive substantial royalty payments upon the termination of his employment in certain circumstances was eliminated and replaced with a series of significantly reduced payments payable to him in six annual installments. The 2009 Agreement was the result of an extensive analysis (which included engagement by the Compensation Committee of its own consultants and legal counsel) and negotiation between the Compensation Committee and Dr. Zandman. The Compensation Committee determined that the modifications were in the best interests of the Company and its stockholders because they eliminated the substantial contingent liability represented by the royalty payments, including a possible gross up if the royalties became payable in connection with a change of control and were deemed subject to Section 4999 of the Internal Revenue Code. This large contingent liability was considered a possible impediment to potential strategic transactions. These possible consequences were deemed of particular concern during a time of unprecedented disruption that was being experienced in the global markets. The modifications to Dr. Zandman’s employment agreement were not considered and approved, however, in response to any specific transaction then under consideration by the Company. The Board of Directors believes that our executive compensation program is appropriately designed to support the Company’s long-term success by achieving the following objectives: attracting and retaining talented senior executives, tying executive pay to Company and individual performance, supporting our annual and long-term business strategies, and aligning executives’ interests with those of the stockholders. Accordingly, the Board of Directors recommends that you vote FOR approval of the compensation of our Named Executive Officers (see Proposal Three). The Board of Directors also recommends that you vote to hold an advisory vote on executive compensation TRIENNIALLY (every three years) (see Proposal Four). One of the core principles of our executive compensation program is to ensure management’s interests are aligned with our stockholders’ interests. Accordingly, we grant stock awards with multi-year vesting periods and our performance-based RSUs vest based on three-year performance results to encourage our officers to focus on long-term performance. A triennial vote would allow our executive compensation programs to be evaluated over a similar time-frame and in relation to our long-term performance. 4 ABOUT THE MEETING Why did I receive these materials? We hold a meeting of stockholders annually. This year’s meeting will be held on June 1, 2011. There will be several items of business that must be voted on by our stockholders at the meeting, and our Board of Directors is seeking your proxy to vote on these items. This proxy statement contains important information about Vishay Intertechnology, Inc. and the matters that will be voted on at the meeting. Please read these materials carefully so that you have the information you need to make informed decisions. Throughout this proxy statement, we will refer to ourselves as “Vishay Intertechnology, Inc.,” “Vishay,” “we,” “our,” or the “Company.” What is a proxy? A proxy is your legal designation of another person to vote the shares of stock that you own. The person you designate to vote your shares is also called a proxy. When you submit a proxy, the people named on the proxy card are required to vote your shares at the annual meeting in the manner you have instructed. What is the record date and why is it important? The record date is the date used by our Board of Directors to determine which stockholders are entitled to receive notice of, and vote on the items presented at, the annual meeting. Our Board established April 4, 2011 as the record date for the 2011 annual meeting. What is the difference between “Stockholders of Record” and “Beneficial Owners”? If your shares are registered directly in your name with Vishay’s transfer agent, you are considered, with respect to those shares, the “Stockholder of Record.” The proxy statement, annual report and proxy card have been sent directly to you by Vishay. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the “Beneficial Owner” of shares held in street name. This proxy statement and annual report have been forwarded to you by your broker, bank, or nominee who is considered, with respect to those shares, the stockholder of record. As the beneficial owner, you have the right to direct your broker, bank, or nominee how to vote your shares by using the voting instruction card included in the mailing or by following their instructions for voting. Who can attend the meeting? All stockholders as of the record date, or their duly appointed proxies, are invited to attend the meeting. What proposals will I be voting on and how does the Board of Directors recommend I vote? The Board of Directors’ recommendations are set forth together with the description of each proposal in this proxy statement. In summary, the Board of Directors (the “Board”) recommends a vote FOR the election of four directors to hold office for terms of three years and until their successors are duly elected and qualified (see Proposal One); FOR the ratification of the appointment of Ernst & Young LLP as Vishay’s independent registered public accounting firm for the year ending December 31, 2011 (see Proposal Two); FOR an advisory (non-binding) approval of the compensation of the Company’s executive officers as disclosed in the ‘Compensation and Discussion Analysis’ section contained in this proxy statement (see Proposal Three); and For the advisory vote on executive compensation to be held TRIENNIALLY (see Proposal Four). Does Vishay have more than one class of stock outstanding? We have two classes of stock outstanding, common stock and Class B common stock. On the record date, there were 151,969,575 shares of common stock and 13,452,549 shares of Class B common stock outstanding and entitled to vote. 5 What are the voting rights of each class of stock? Each share of common stock will be entitled to one vote and each share of Class B common stock will be entitled to 10 votes with respect to each matter to be voted on at the annual meeting. A list of stockholders entitled to vote at the annual meeting will be available for examination by Vishay’s stockholders during ordinary business hours for a period of ten days prior to the annual meeting at The Rittenhouse Hotel Ballroom, 2nd Floor at 210 West Rittenhouse Square, Philadelphia, PA 19103. A stockholder list will also be available for examination at the annual meeting. What constitutes a quorum? A quorum is the minimum number of votes required to be present at the annual meeting to conduct business. As set forth in Vishay’s by-laws, the holders of a majority of the votes represented by the outstanding shares of common stock and Class B common stock, voting together as a single class, present in person or represented by proxy, will constitute a quorum for the transaction of business at the annual meeting. How are abstentions and broker non-votes considered? Shares represented by proxies that are properly marked “ABSTAIN” will be counted for purposes of determining the presence of a quorum at the annual meeting. Abstentions are regarded as voted shares and will have the same effect as a vote “AGAINST” Proposals Two and Three and “AGAINST” all alternatives of Proposal Four. Abstentions will have no effect on the election of directors under Proposal One. Brokers holding shares for beneficial owners in street name must vote those shares according to specific instructions they receive from the beneficial owners. If instructions are not received, brokers may only vote the shares, in their discretion, on matters for which they are not precluded from exercising their discretion by the rules of the New York Stock Exchange (“NYSE”). Under the NYSE rules, a broker is permitted to vote shares on routine matters, which include ratifying the appointment of independent auditors but do not include the election of directors, advisory votes on executive compensation, advisory votes on the frequency of stockholders’ advisory votes of executive compensation, or stockholder proposals. Accordingly, brokers may vote in their discretion only on Proposal Two. For your vote to be counted in the election of directors under Proposal One and executive compensation advisory votes in Proposals Three and Four, you will need to communicate your voting decisions to your bank, broker or other holder of record before the date of the annual meeting. A broker “non-vote” occurs when a broker holding shares for a beneficial owner does not vote on a particular proposal because the broker does not have discretionary voting power with respect to that item and has not received instructions from the beneficial owner. Broker non-votes will be counted in determining whether there is a quorum at the annual meeting but will not be regarded as voted shares. Because the Company has a plurality voting standard for the election of directors, and because the other proposals will be determined by a majority of votes cast, broker non-votes will have no effect on the outcome of the vote on any of the proposals. What vote is required to approve each proposal? Assuming a quorum is present, the vote required and method of calculation for the proposals to be considered at the annual meeting are as follows: Proposal One. The election of four directors to hold office for terms of three years or until their successors are duly elected and qualified requires a plurality of the votes of the shares of common stock and Class B common stock, voting together as a single class, present in person or represented by proxy and voted on the election of directors. Proposal Two. The ratification of the appointment of Ernst & Young LLP as Vishay’s independent registered public accounting firm for the year ending December 31, 2011 requires the affirmative vote of holders of a majority of the votes of the shares of common stock and Class B common stock, voting together as a single class, present in person or represented by proxy. 6 Proposal Three. The advisory approval of the compensation of the Company’s executive officers as disclosed in the “Compensation and Discussion Analysis” section of this proxy statement requires a majority of the votes of the shares of common stock and Class B common stock, voting together as a single class, present in person or represented by proxy. Proposal Four. The advisory vote on the frequency of the advisory vote on executive compensation requires a majority of the votes of the shares of common stock and Class B common stock, voting together as a single class, present in person or represented by proxy. If none of the alternatives receive a majority vote, the frequency selected by stockholders on an advisory basis will be determined by a plurality of votes. How do I vote my shares? Can I vote electronically? Please complete, date, and sign the enclosed proxy card and return it without delay in the enclosed envelope, which requires no additional postage if mailed in the United States. If you are enrolled in our electronic proxy materials delivery service and received these proxy materials via the Internet, you will need to follow the procedures for online voting in order to vote your shares. The shares represented by the accompanying proxy will be voted as directed with respect to each of the proposals set forth in the proxy statement, OR, if no direction is indicated, at the recommendations of the Board of Directors. You may either vote “FOR ALL” or “WITHHOLD” your vote for the election of the nominees as directors under Proposal One, or you may vote for only some of the nominees. You may vote “FOR,” “AGAINST” or “ABSTAIN” on Proposals Two and Three. You may vote “TRIENNIALLY,” “BIANNUALLY,” “ANNUALLY” or “ABSTAIN” on Proposal Four. Whether or not you plan to attend the meeting, we strongly encourage you to vote by proxy prior to the meeting. Can I change my vote after I return my proxy card? Yes. You may revoke your proxy at any time before it is voted at the annual meeting. In order to revoke your proxy, you may either: sign and timely return another proxy card bearing a later date; or provide written notice of the revocation to Vishay’s Corporate Secretary; or attend the annual meeting and vote in person. If your shares are held in a stock brokerage account or by a bank or other nominee, you must follow the instructions provided by your broker, bank, or nominee on how to revoke your proxy. What will happen if I provide my proxy but do not vote on a proposal? You should provide voting instructions for all proposals appearing on the proxy card. The persons named as proxies on the enclosed proxy card will vote your shares according to your instructions. However, if you fail to provide instructions on how you want your shares to be voted, properly signed and dated proxies will be voted in accordance with the recommendation of the Board of Directors. What will happen if I do not provide my proxy? If you are a stockholder of record, your shares will not be voted. If you are the beneficial owner of shares held in street name, your broker, bank, or other holder of record might be authorized to vote your shares on certain routine matters. The NYSE considers the ratification of the independent registered public accounting firm to be a routine matter. On this matter, your broker or nominee can vote your street name shares on this item even though you have not provided voting instructions, or chose not to vote your shares on this matter. 7 Who will verify the election results? Vishay will appoint an inspector who will ascertain the number of shares outstanding and the voting powers of each, determine the shares represented at the annual meeting and the validity of the proxies and ballots, count all votes and ballots, determine and retain for a reasonable period a record of the disposition of any challenges made to any determinations by such inspector, and certify a determination of the number of shares represented at the annual meeting and his count of all votes and ballots. Are there any stockholders who own more than 5% of Vishay’s shares or voting power? Dr. Felix Zandman, Founder, Executive Chairman of the Board of Directors, and Chief Technical and Business Development Officer of Vishay, directly, beneficially, and as voting trustee under a voting trust agreement, has sole or shared voting power over 46.7% of the total voting power of Vishay’s outstanding shares of common stock and Class B common stock and intends to vote FOR ALL nominees, FOR Proposals Two and Three, and for TRIENNIALLY for Proposal Four. According to filings made with the Securities and Exchange Commission (“SEC”), LSV Asset Management, BlackRock, Inc., The Bank of New York Mellon Corporation, The Vanguard Group, and Dimensional Fund Advisors LP each own greater than 5% of Vishay’s outstanding common stock. See “Security Ownership of Certain Beneficial Owners and Management” for more information. LSV Asset Management, BlackRock, Inc., The Bank of New York Mellon Corporation, The Vanguard Group, and Dimensional Fund Advisors LP have not indicated their intentions to Vishay regarding matters to be voted on at the annual meeting. Who paid to send me the proxy materials? Vishay is required to make these materials available to you. SEC rules require that we mail a notice to our stockholders advising that our proxy statement, annual report to stockholders, electronic proxy card, and related materials are available for viewing, free of charge, on the Internet. Stockholders may then access these materials and vote over the Internet or request delivery of a full set of materials by mail or email. We have elected to utilize this process for the 2011 annual meeting. We intend to begin mailing the required notice, called Notice of Internet Availability of Proxy Materials, to stockholders on or about April 12, 2011. The proxy materials will be posted on the Internet, at ir.Vishay.com, no later than the day we begin mailing the Notice. These rules give us the opportunity to serve you more efficiently by making the proxy materials available quickly online and reducing costs associated with printing and postage. If you receive a Notice, you will not receive a paper or electronic copy of the proxy materials unless you request one, using the procedure described in the Notice and on Vishay’s investor relations website. You may also elect to receive the Notice for future meetings electronically, which will save Vishay printing and mailing costs, by registering for this program at www.icsdelivery.com/vsh or by contacting your broker. The cost of solicitation of proxies will be borne by Vishay. The Board of Directors may use the services of Vishay’s directors, officers and other regular employees to solicit proxies personally or by telephone. Arrangements will be made with brokerage houses and other custodians, nominees and fiduciaries to forward solicitation material to the beneficial owners of the shares held of record by such fiduciaries, and Vishay will reimburse them for the reasonable expenses incurred by them in so doing. 8 GOVERNANCE OF THE COMPANY What is corporate governance? Corporate governance is the process by which companies govern themselves. At Vishay, day-to-day business activities are carried out by our employees under the direction and supervision of our Chief Executive Officer (“CEO”). The Board of Directors oversees these activities. In doing so, each director is required to use his or her business judgment in the best interests of Vishay and its stockholders. The Board’s primary responsibilities include: Review of Vishay’s performance, strategies, and major decisions; Oversight of Vishay’s compliance with legal and regulatory requirements and the integrity of its financial statements; Oversight of management, including review of the CEO’s performance and succession planning for key management roles; Oversight of risk management; and Oversight of compensation for the CEO, key executives and the Board, as well as oversight of compensation policies and programs for all employees. Additional description of the Board’s responsibilities is included in our Corporate Governance Principles document, which is available to stockholders on our website and in print upon request, as described below. Where can I find more information about the corporate governance practices of Vishay? Various corporate governance related documents are available on our website. These include: Corporate Governance Principles Code of Business Conduct and Ethics Code of Ethics Applicable to the Company’s Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer or Controller and Financial Managers Audit Committee Charter Nominating and Corporate Governance Committee Charter Compensation Committee Charter Strategic Affairs Committee Charter Policy on Director Attendance at Annual Meetings Nominating and Corporate Governance Committee Policy Regarding Qualification of Directors Procedures for Securityholders’ Submissions of Nominating Recommendations Securityholder Communications with Directors and Interested Party Communication with Non-Management Directors Whistleblower and Ethics Hotline Procedures Related Party Transaction Policy To view these documents, access ir.Vishay.com and click on “Corporate Governance.” Any of these documents can be obtained in print by any stockholder upon written request to Vishay’s investor relations department. We intend to post any amendments to or any waivers from, a provision of our Code of Ethics Applicable to the Company’s Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer or Controller and Financial Managers on our website. What is the composition of our Board of Directors? Vishay has a staggered Board of Directors divided into three classes. The number of directors is fixed by the Board of Directors, subject to a maximum of fifteen directors as provided in the Company’s charter documents. There are currently eleven members of the Board. As described in Proposal One, four directors will be elected to Class II for a term expiring at the annual meeting of stockholders in 2014. Biographical information on each of the directors is included in Proposal One. 9 How does the Board determine which directors are considered independent? The Board of Directors has determined that, to be considered independent, an outside director may not have a direct or indirect material relationship with Vishay. A material relationship is one which impairs or inhibits, or has the potential to impair or inhibit, a director’s exercise of critical and disinterested judgment on behalf of Vishay and its stockholders. The materiality standard applied by the Board includes, but is not limited to, the disqualifying relationships set forth in the governance listing standards of the NYSE. Accordingly, the Board has concluded that Frank Dieter Maier, Eliyahu Hurvitz, Dr. Abraham Ludomirski, Wayne M. Rogers, Ronald Ruzic, and Thomas Wertheimer qualify as independent directors. Each of the Audit Committee, the Nominating and Corporate Governance Committee, and the Compensation Committee of the Board is composed entirely of independent directors. How often did the Board meet during 2010? The Board of Directors met 11 times during the year ended December 31, 2010. In 2010, each director attended at least 75% of the aggregate number of meetings of the Board of Directors and any Committee on which such director served, except for Mr. Hurvitz. Mr. Hurvitz attended only 36% of such meetings in 2010 due to a medical condition. Mr. Hurvitz has attended or participated via telephone in 80% of meetings of the Board and Committees on which he serves since November 30, 2010 (including meetings held in 2011), and expects to continue regular participation going forward. In those instances when Mr. Hurvitz has been unable to attend meetings of the Board or the Committee on which he serves, he has communicated in advance his views on the matters to be discussed to the Chairman of the Board or to other directors, in order to assure that his point of view on these matters will be known to the directors. Information regarding Vishay’s policy on director attendance at annual meetings of stockholders and the number of directors attending last year’s annual meeting may be found on our website at ir.Vishay.com. What is the role of the Board’s Committees? The Board of Directors maintains an Executive Committee, a Nominating and Corporate Governance Committee, an Audit Committee, a Compensation Committee, and a Strategic Affairs Committee, each of which is described below. Copies of all committee charters are available on our website and in print upon request. Executive Committee - The Executive Committee is authorized to exercise all functions of the Board of Directors in the intervals between meetings of the Board to the extent permitted by Delaware law. The current chairman of the Committee is Dr. Felix Zandman. Nominating and Corporate Governance Committee - The functions of the Nominating and Corporate Governance Committee include identifying individuals qualified to become members of the Board; selecting, or recommending that the Board of Directors select, the director nominees for the next annual meeting of stockholders; developing and recommending to the Board a set of corporate governance principles for Vishay; overseeing the evaluation of the Board and the management of Vishay; administering Vishay’s Related Party Transactions Policy; and performing other related functions specified in the Committee’s charter. The current chairman of the Committee is Dr. Abraham Ludomirski. Audit Committee - The functions of the Audit Committee include overseeing Vishay’s accounting and financial reporting processes; overseeing the audits of our consolidated financial statements and the effectiveness of our internal control over financial reporting; assisting the Board in its oversight of the integrity of our financial statements, our compliance with legal and regulatory requirements, the independence and qualifications of our independent registered public accounting firm, and the performance of our internal audit function and independent registered public accounting firm; and performing other related functions specified in the Committee’s charter. The Audit Committee consists of three non-management directors, each of whom satisfies the independence requirements of the rules of the SEC and the governance listing requirements of the NYSE. All of the members of the Committee also satisfy the financial literacy requirements of the NYSE and Mr. Thomas Wertheimer, the chairman of the Committee, qualifies as an audit committee financial expert under the rules of the SEC. 10 Compensation Committee - The functions of the Compensation Committee include evaluating the performance of the Chief Executive Officer and, based on this evaluation, determining and approving the compensation of the Chief Executive Officer; making recommendations to the Board with respect to compensation of our other executive officers; making recommendations to the Board with respect to compensation of non-management directors; making recommendations to the Board with respect to, and administering, our incentive compensation plans and equity based compensation plans; and performing other related functions specified in the Committee’s charter. The Compensation Committee is authorized, within the limits of the 2007 Stock Incentive Program (the “2007 Program”) of Vishay, to determine the individuals who are to receive grants, including stock, stock options, restricted stock and restricted stock units (“RSUs”), and the vesting requirements with respect to those grants, and to administer and interpret the plan. Mr. Wayne Rogers is the chairman of this committee. Also see “Executive Compensation.” Strategic Affairs Committee – The functions of the Strategic Affairs Committee include advising and making recommendations to the Board and management with respect to potential significant acquisitions, divestitures, joint ventures, business combinations, restructuring and other strategic initiatives, and considering and negotiating on behalf of the Company strategic initiatives involving the Company’s management with respect to which actual or perceived conflicts may exist with management directors. The current chairman of the Committee is Mr. Wayne Rogers. During 2010, the Strategic Affairs Committee was principally involved in the spin-off of Vishay Precision Group, Inc. (“VPG”) into a separate, publicly-traded company. The chairman of the Strategic Affairs Committee presides at the executive sessions of the Board’s non-management directors. What is the Board’s leadership structure and role in risk oversight? The Board believes that it is important to retain the flexibility to combine or separate the responsibilities of the offices of Chairman of the Board and Chief Executive Officer, as from time to time it may be in the best interests of the Company. The Board separated the positions of Chairman and Chief Executive Officer in 2004 when the Company’s founder and Chairman, Dr. Zandman, stepped down from his position as our Chief Executive Officer to focus mainly on technical and business development issues. At the current time, the Board believes this is the optimal structure. Dr. Zandman remains significantly involved with the Company’s strategic direction as our Executive Chairman and Chief Technical and Business Development Officer. Because Dr. Zandman continues to provide the Company with strategic and creative vision, the Company believes that it is appropriate that he serve as Executive Chairman. At the same time, the active membership of Dr. Paul, our Chief Executive Officer, on the Board assures our Board of the benefit of his comprehensive knowledge of the Company's business, operations, industry environment and competitive challenges. Management continually monitors the material risks facing the Company, including financial risk, strategic risk, operational risk, and legal and compliance risk. The Board of Directors is responsible for exercising oversight of management’s identification and management of, and planning for, those risks. Although the Board is ultimately responsible for risk oversight at the Company, the Board has delegated to certain Committees oversight responsibility for those risks that are directly related to their area of focus. The Audit Committee reviews our policies and guidelines with respect to risk assessment and risk management, including our major financial risk exposures, and oversees the steps management has taken to monitor and control those exposures. The Compensation Committee considers risk issues when establishing and administering our compensation programs for executive officers and other key personnel. The Strategic Affairs Committee reviews, advises and consults with management regarding our risk management strategies, as well as potential significant acquisitions, divestitures, joint ventures, business combinations, restructuring other strategic initiatives, and issues that require independent arms-length decisions. The Nominating and Corporate Governance Committee oversees corporate governance risks, including matters relating to the composition and organization of the Board and recommends to the Board how its effectiveness can be improved by changes in its composition and organization. Each of these committees routinely reports to the Board on the management of these specific risk areas. To permit the Board and its committees to perform their respective risk oversight roles, individual members of management who supervise the Company’s risk management report directly to the Board or the relevant committee of the Board responsible for overseeing the management of specific risks, as applicable. 11 The Board believes that full and open communication between management and the Board is essential for effective risk management and oversight. Members of the Company’s senior management regularly attend Board and committee meetings and are available to address any questions or concerns raised on matters related to risk management. The Board and its Committees exercise their risk oversight function by carefully evaluating the reports they receive from management and by making inquiries of management with respect to areas of particular interest to the Board. The following table summarizes the composition of these committees as of April 4, 2011: Nominating and Strategic Executive Audit Corporate Governance Compensation Affairs Committee Committee Committee Committee Committee Dr. Felix Zandman C – Marc Zandman M – Frank Dieter Maier – M – – M Eliyahu Hurvitz – – M – – Dr. Abraham Ludomirski – – C M – Dr. Gerald Paul M – Wayne M. Rogers – – – C C Ronald Ruzic – M M – – Ziv Shoshani (2) – M Thomas C. Wertheimer – C – M M Ruta Zandman – Number of Meetings during 2010 0 12 3 17 23 The Executive Committee meets informally throughout the year to discuss various business issues; informal meetings are not included in the number of meetings disclosed above. Mr. Shoshani was an employee and member of the Executive Committee until July 6, 2010, the date of the VPG spin-off. Mr.Shoshani became a member of the Strategic Affairs Committee on October 20, 2010. C-Chairman M-Member How does the Board select nominees for the Board? In selecting candidates for nomination at the annual meeting of our stockholders, the Nominating and Corporate Governance Committee begins by determining whether the incumbent directors whose terms expire at the meeting desire and are qualified to continue their service on the Board. We are of the view that the repeated service of qualified incumbents promotes stability and continuity in the boardroom, giving us the benefit of the familiarity and insight into our affairs that our directors have accumulated during their tenure and contributing to the Board’s ability to work as a collective body. Accordingly, it is the policy of the Committee, absent special circumstances, to nominate qualified incumbent directors who continue to satisfy the Committee’s criteria for membership on the Board, who the Committee believes will continue to make important contributions to the Board, and who consent to stand for re-election and, if re-elected, to continue their service on the Board. If there are Board positions for which the Committee will not be re-nominating a qualified incumbent, the Committee will solicit recommendations for nominees from persons who the Committee believes are likely to be familiar with qualified candidates, including members of the Board and senior management. The Committee may also engage a search firm to assist in identifying qualified candidates. Where such a search firm is engaged, the Committee sets the fees and scope of engagement. The Committee will review and evaluate each candidate who it believes merits serious consideration, taking into account all available information concerning the candidate, the qualifications for Board membership established by the Committee, the existing composition and mix of talent and expertise on the Board and other factors that it deems relevant. In conducting its review and evaluation, the Committee may solicit the views of management and other members of the Board and may, if deemed helpful, conduct interviews of proposed candidates. The Committee will evaluate candidates recommended by stockholders in the same manner as candidates recommended by other persons, except that the Committee may consider, as one of the factors in its evaluation of stockholder recommended candidates, the size and duration of the interest of the recommending stockholder or stockholder group in the equity of Vishay and whether the stockholders intend to continue holding that interest through the annual meeting date. 12 What qualifications must a director have? Under a policy formulated by our Nominating and Corporate Governance Committee, we require that all candidates for director be persons of integrity and sound ethical character; be able to represent all stockholders fairly; have no interests that materially conflict with those of Vishay and its stockholders; have demonstrated professional achievement; have meaningful management, advisory or policy making experience; have a general appreciation of the major business issues facing Vishay; and have adequate time to devote to serve on the Board of Directors. A limited exception to some of these requirements, other than the requirements of integrity and ethics and the absence of material conflict, may be made for a holder of substantial voting power. Additionally, directors may not stand for re-election after the age of 75 unless the Board makes an affirmative determination that, because of the importance and value of the continued service of a director, the retirement policy should be waived. This policy does not apply to Dr. Zandman or any person who controls more than 20% of the voting power of the Company. We also require that a majority of directors be independent; at least three of the directors have the financial literacy necessary for service on the audit committee and at least one of these directors qualifies as an audit committee financial expert; at least some of the independent directors have served as senior executives of public or substantial private companies; and at least some of the independent directors have general familiarity with the industries in which we operate. Additionally, while the Company does not have a formal policy with respect to the consideration of diversity in identifying director candidates, the benefits of board diversity are considered in the nominations process, including diversity of background and experience. A detailed description of the qualifications required of candidates for director, as well as the specific qualities or skills we believe should be possessed by one or more directors, can be found on our website. Can I recommend a nomination for director? Yes. The Nominating and Corporate Governance Committee will consider recommendations for director nominations submitted by stockholders entitled to vote generally in the election of directors. Submissions must be made in accordance with the Committee’s procedures, as outlined below and set forth on our website. For each annual meeting of our stockholders, the Committee will accept for consideration only one recommendation from any stockholder or affiliated group of stockholders. The Committee will only consider candidates who satisfy our minimum qualifications for director, as summarized in this proxy statement and as set forth on our website. In considering a stockholder recommendation, the Committee will take into account, among other factors, the size and duration of the recommending stockholder’s ownership interest in Vishay and whether the stockholder intends to continue holding that interest through the annual meeting date. Stockholders should be aware, as discussed above, that it is our general policy to re-nominate qualified incumbent directors and that, absent special circumstances, the Committee will not consider other candidates when a qualified incumbent director consents to stand for re-election. A stockholder wishing to recommend to the Nominating and Corporate Governance Committee a candidate for election as director must submit the recommendation in writing, addressed to the Committee, care of our Corporate Secretary, at Vishay Intertechnology, Inc., 63 Lancaster Avenue, Malvern, PA 19355. Submissions must be made by mail, courier, or personal delivery. E-mailed submissions will not be considered. Submissions recommending candidates for election at an annual meeting of stockholders must generally be received no later than 120 calendar days prior to the first anniversary of the date of the proxy statement for the prior annual meeting of stockholders. In the event that the date of an annual meeting of stockholders is more than 30 days following the first anniversary date of the annual meeting of stockholders for the prior year, the submission must be made a reasonable time in advance of the mailing of our proxy statement for the current year. Each nominating recommendation must be accompanied by the information called for by our “Procedures for Securityholders’ Submission of Nominating Recommendations,” which is posted on our website. This includes specified information concerning the stockholder or group of stockholders making the recommendation and the proposed nominee, any relationships between the recommending stockholder or stockholders and the proposed nominee and the qualifications of the proposed nominee to serve as director. The recommendation must also be accompanied by the consent of the proposed nominee to serve if nominated and elected and the agreement of the nominee to be contacted by the Committee, if the Committee decides in its discretion to do so. 13 How do stockholders and others communicate with the Board? Vishay stockholders may communicate with the Board of Directors, any Committee of the Board or any individual director, and any interested party may communicate with the non-management directors of the Board as a group, by delivering such communications either in writing addressed to our Corporate Secretary at Vishay Intertechnology, Inc., 63 Lancaster Avenue, Malvern, PA 19355; or by e-mail to boardofdirectors@Vishay.com. Communications should not exceed 1,000 words. All communications must be accompanied by the following information: (i) if the person submitting the communication is a securityholder, a statement of the type and amount of the securities of Vishay that the person holds; (ii) if the person submitting the communication is not a securityholder and is submitting the communication to the non-management directors as an interested party, the nature of the person’s interest in Vishay; (iii) any special interest, meaning an interest not in the capacity as a stockholder of Vishay, of the person in the subject matter of the communication; and (iv) the address, telephone number and e-mail address, if any, of the person submitting the communication. Communications addressed to directors may, at the direction of the directors, be shared with Vishay’s management. DIRECTOR COMPENSATION For 2010, our non-employee directors each received a cash retainer of $30,000 for serving on the Board of Directors, plus a cash fee of $2,500 for each individual Board or Committee meeting attended in person, and $1,000 for each Board or Committee meeting attended telephonically. Our non-employee directors also each received an annual grant of 10,000 RSUs on March 18, 2010. Following the spin-off of Vishay Precision Group on July 6, 2010, Mr. Shoshani assumed the role of a non-employee director. He received a grant of 5,000 RSUs on December 10, 2010 in recognition of his new position on the Board. Frank Dieter Maier received 7,500 RSUs upon election to the Board in April 2010. Beginning in 2011, our non-employee directors will be compensated as follows: An annualized cash retainer of $55,000, paid in two semi-annual installments; An additional $10,000 for service on each of the Compensation, Strategic Affairs, or Audit Committees; An additional $5,000 for service on the Nominating and Corporate Governance Committee; An additional $5,000 for each Committee chair; and On the first stock trading day of each year, an annual grant of 10,000 RSUs vesting in 3 years or ratably upon earlier cessation of service. Board members will no longer receive a per-meeting fee. 14 The following table provides information with respect to the compensation paid or provided to the Company’s non-management directors during 2010: Fees Earned and Name Paid in Cash Stock Awards (1) Total Zvi Grinfas (2) $ $ $ Eliyahu Hurvitz Dr. Abraham Ludomirski Frank Dieter Maier (3) Wayne M. Rogers Ronald Ruzic Ziv Shoshani (4) Thomas C. Wertheimer Amounts represent the fair value of the RSUs granted. The grant-date fair value is recognized for accounting purposes over the respective vesting periods. Mr. Grinfas resigned effective May 31, 2010. The value of stock awards in the table includes only those RSUs granted in 2010 that vested prior to his resignation. Mr. Maier joined the Board of Directors on April 19, 2010. Mr. Shoshani assumed the role of a non-employee director following the spin-off of Vishay Precision Group on July 6, 2010. Mrs. Ruta Zandman is employed by Vishay as a public relations associate and accordingly receives no compensation for her service on the Board of Directors. Mrs. Zandman’s salary for 2010 was $25,000. Mrs. Zandman does not participate in any of Vishay’s retirement or incentive compensation programs. Mr. Ziv Shoshani was employed by Vishay Intertechnology as Executive Vice President – Vishay Precision Group, prior to the spin-off of Vishay Precision Group on July 6, 2010. Previously, Mr. Shoshani had been Chief Operating Officer of Vishay Intertechnology until November 1, 2009. For the period he was employed by Vishay, Mr. Shoshani was compensated pursuant to his 2004 employment agreement. See “Executive Compensation.” 15 PROPOSAL ONE ELECTION OF DIRECTORS Four directors will be elected to Class II for a term expiring at the annual meeting of stockholders in 2014. Eliyahu Hurvitz, Dr. Abraham Ludomirski, Wayne M. Rogers, and Ronald Ruzic are the nominees for election as Class II Directors for terms of three years, expiring at the 2014 annual meeting of stockholders. Each of the nominees is currently a member of the Board and has consented to serve if elected. If any nominee for director becomes unavailable for election, the proxies will be voted for such substitute nominee(s) as the Board of Directors may propose. We have no reason to believe that any of the nominees will be unable or unwilling to serve if elected. Directly, through family trusts, and as voting trustee under a voting trust agreement, Dr. Felix Zandman, our Executive Chairman and Chief Technical and Business Development Officer, has sole or shared voting power over substantially all of the outstanding Class B common stock. While holders of common stock and Class B common stock vote together as a single class on most matters, including the election of directors, all of our current directors received a majority of votes cast by holders of common stock who are unaffiliated with Dr. Zandman when they last stood for election at an annual meeting of stockholders. Mr. Ronald Ruzic will first stand for election at the 2011 annual meeting of stockholders, because he was elected by the Board of Directors to fill a vacancy in January 2009. The following table summarizes the current directors: Name Age Director Since Term Expiring Nominees for Election as Class II Directors: Eliyahu Hurvitz 78 Dr. Abraham Ludomirski 58 Wayne M. Rogers 78 Ronald Ruzic 72 Class III Directors: Ziv Shoshani (1) 44 Thomas C. Wertheimer 70 Marc Zandman (1)(3) 49 Ruta Zandman (1) 73 Class I Directors: Dr. Felix Zandman (1)(2) 82 Dr. Gerald Paul 62 Frank Dieter Maier 73 Dr. Felix Zandman and Ruta Zandman are married. Marc Zandman is their son and Ziv Shoshani is their nephew. Executive Chairman of the Board. Vice Chairman of the Board. 16 Nominees for Election as Class II Directors – Terms Expiring 2014 Eliyahu Hurvitz was Chairman of the Board of Teva Pharmaceutical Industries Ltd., a leading generic pharmaceutical company, until March 2010. He was President and Chief Executive Officer of Teva from 1976 to 2002 when he stepped down from these positions. He serves as Chairman of the Board of The Israel Democracy Institute (IDI), Chairman of the Board of Neuro Survival Technologies Ltd., an Israeli molecular imaging and drug development company, Chairman of the Board of Pontifax Management (G.P) Ltd., a venture capital firm, and Chairman of the Board of Protalix BioTherapeutics, Inc., a biotechnology company. He was a member of the Belfer Center for Science and International Affairs at John F. Kennedy School of Government at Harvard University from 2002 until 2005. Having built Teva into Israel’s largest public company, Mr. Hurvitz brings to the Board a wealth of public company experience and insight. Dr. Abraham Ludomirski is the founder and, for more than the past five years, managing director of Vitalife Fund, a venture capital company specializing in high-tech electronic medical devices. He is also the Chairman of the Board of Sightline Technologies Ltd., an Israeli high-tech company specializing in miniature electronics and optical and video systems, and serves on the board of directors of Medison, Trig Medical, Deep Breeze and Canfite. Dr. Ludomirski earned his M.D. at the Sackler Tel-Aviv University Medical School, specializing in OBGYN and completed his fellowship at the University of Pennsylvania in maternal fetal medicine. In addition to his general familiarity with corporate affairs and governance, Dr. Ludomirski’s work in the high-tech venture capital and medical fields gives him a valuable perspective on investment in innovative technologies. Wayne M. Rogers is an investor and regular stock commentator and analyst on Fox News Channel. He is presently Chairman of Wayne M. Rogers & Co, an investment strategy firm, CEO and Chairman of Stop-N-Save, LLC, which owns and operates convenience stores, and Chairman of the Board of Kleinfeld, the famous wedding dress emporium in New York. Mr. Rogers possesses extensive knowledge of corporate finance and insight with respect to mergers and acquisitions as well as general economic, business, and market trends. Ronald Ruzic was Executive Vice President of BorgWarner Inc. since 1992 and Group President of BorgWarner Automotive Inc. since 1989. Previously, he held various executive positions with BorgWarner. After joining BorgWarner in 1968 as a senior manufacturing engineer for its subsidiary Morse Chain, Mr. Ruzic progressed through engineering and management positions and managed various BorgWarner operations in Italy, Mexico, Germany and the United States. Mr. Ruzic formerly served on the boards of directors of Guilford Mills Inc., AG Kühnle Kopp & Kausch, Magneti Marelli S.p.A. and Citation Corporation. Mr. Ruzic brings to the Board many years’ experience with the management and technical challenges facing complex, multi-national businesses such as the Company. Under the Company’s Corporate Governance Principles, directors may not stand for election or re-election after the age of 75, unless the Board makes an affirmative determination that, because of the importance and value of the continued service of a director, the retirement policy should be waived. Prior to their nomination for re-election in 2011, the Board made such a determination with respect to Messrs. Hurvitz and Rogers. This policy does not apply to Dr. Zandman or any person who controls more than 20% of the voting power of the Company. The Board of Directors recommends that you vote “FOR ALL” the nominees as directors. Class III Directors – Terms Expiring 2012 Ziv Shoshani is Chief Executive Officer and President, and a member of the board of directors of Vishay Precision Group, Inc., an independent, publicly-traded company spun off from Vishay in 2010. Mr. Shoshani was Chief Operating Officer of Vishay from January 1, 2007 to November 1, 2009, and had been Executive Vice President of Vishay from 2000 until the date of the spin-off, with various areas of responsibility, including Executive Vice President of the Capacitors and the Resistors businesses, as well as heading the Measurements Group and Foil Divisions. Mr. Shoshani was employed by Vishay Intertechnology, Inc. from 1995 to 2010, and has been a member of the Vishay Intertechnology, Inc. Board of Directors since 2001. Mr. Shoshani is a nephew of Dr. Felix Zandman, Vishay’s Executive Chairman and Chief Technical and Business Development Officer. 17 Thomas C. Wertheimer is an independent financial and accounting consultant. Prior to his retirement in 2000, he was a senior audit partner with the accounting firm of PricewaterhouseCoopers LLP and its predecessor Coopers & Lybrand LLP. In this capacity, Mr.Wertheimer was responsible for the audits of major U.S. and international public companies and was also a technical consulting partner in the firm’s national office. From 2003 until 2007, Mr. Wertheimer was a consultant for the Public Company Accounting Oversight Board (PCAOB). He is also a director of Fiserv, Inc., an information management and service provider, and Xinyuan Real Estate Co., Ltd., a residential real estate developer in China. Mr. Wertheimer brings to the Board extensive knowledge and experience in accounting, finance, risk management and public company oversight. Marc Zandman has been Vice Chairman of the Board since 2003, a Director of Vishay since 2001, and President of Vishay Israel Ltd. since 1998. Mr. Zandman was appointed Chief Administration Officer as of January 1, 2007. Mr. Zandman was Group Vice President of Vishay Measurements Group from 2002 to 2004. Mr. Zandman has served in various other capacities with Vishay since 1984. Mr.Zandman has served as the non-executive Chairman of the Board of Directors of Vishay Precision Group since the spin-off from Vishay on July 6, 2010. He is the son of Dr. Felix Zandman, Vishay’s Executive Chairman and Chief Technical and Business Development Officer. As Chief Administration Officer, Mr. Zandman has a breadth of knowledge concerning the Company’s businesses generally and specifically with respect to the management of its human resources and information technology, as well as close familiarity with the Company’s Israel operations where the Company conducts significant research and development and manufacturing activities. Ruta Zandman has been employed by Vishay since October 1993 as a Public Relations Associate. She is the wife of Dr. Felix Zandman, Vishay’s Executive Chairman and Chief Technical and Business Development Officer, and usually accompanies Dr.Zandman as a representative of Vishay. Mrs. Zandman has shared or has contingent voting power over approximately 27.9% of the Company’s total voting power, for which it is deemed appropriate that she serve as a member of the Company’s Board. Class I Directors – Terms Expiring 2013 Dr. Felix Zandman is a founder of Vishay, and has been Executive Chairman of the Board since 1989 and a Director since Vishay’s inception in 1962. In addition to his position as Executive Chairman, Dr. Zandman became Chief Technical and Business Development Officer on January 1, 2005. Dr. Zandman was Chief Executive Officer of Vishay from its inception in 1962 through December 31, 2004, when Dr. Gerald Paul was appointed Chief Executive Officer. Dr. Zandman was President of Vishay from its inception through March 1998. As the founder of the Company, Dr. Zandman brings to the Board intimate familiarity with the Company’s businesses, technologies and the industries in which it competes, as well as the strategic and creative vision that has driven the Company’s success. Dr. Gerald Paul was appointed Chief Executive Officer effective January 1, 2005. Dr. Paul has served as a Director of Vishay since 1993, and has been President of Vishay since March 1998. Dr. Paul also was Chief Operating Officer from 1996 to 2006. Dr. Paul previously was an Executive Vice President of Vishay from 1996 to 1998, and President of Vishay Electronic Components, Europe from 1994 to 1996. Dr. Paul has been Managing Director of Vishay Electronic GmbH, a subsidiary of Vishay, since 1989. Dr. Paul has been employed by Vishay and a predecessor company since 1978. Dr. Paul possesses extensive experience with the Company, the most detailed knowledge of our operations, including the integration of acquired companies, and a proven understanding of the challenges facing the Company in all aspects of the business cycle. Frank Dieter Maier was Managing Director of TEMIC GmbH where he was responsible for the development and concentration of electronic activities within Daimler, including the operations of 26 semiconductor and automotive electronics plants until 2002. He currently serves as Deputy Chairman of the Board of Directors of Varta Microbattery GmbH, Chairman of the Board of Directors and member of the Advisory Council of BASIC AG, and a director of Preh GmbH; and was a member of the Advisory Council of BMK GmbH until 2010. Mr. Maier’s prior business experience has given him in-depth knowledge of and experience in semiconductors and passive electronic components. 18 REPORT OF THE AUDIT COMMITTEE Management is responsible for maintaining effective internal control over financial reporting, for assessing the effectiveness of internal control over financial reporting, and for preparing our consolidated financial statements. Our independent registered public accounting firm is responsible for, among other things, performing an independent audit of our consolidated financial statements in accordance with standards of the Public Company Accounting Oversight Board (United States) (“PCAOB”) and issuing a report thereon. Our independent registered public accounting firm is also responsible for auditing the effectiveness of our internal control over financial reporting in accordance with standards of the PCAOB, and issuing a report thereon. It is the responsibility of the Audit Committee to monitor and oversee these processes. In fulfilling its oversight duties, the Audit Committee reviewed and discussed the following with management and our independent registered public accounting firm, Ernst & Young LLP: (a) the audited financial statements for the fiscal year ended December 31, 2010; (b) the effectiveness of our internal control over financial reporting; and (c) discussed with the independent registered public accounting firm matters required to be discussed under Statement on Auditing Standards No. 61, Communications with Audit Committees (SAS 61), as amended and as adopted by the PCAOB in AU Section 380. These required communications addressed, among other topics, the independent registered public accounting firm’s responsibility under the standards of the PCAOB; critical accounting policies and practices; judgments and accounting estimates; alternative accounting treatments; any significant audit adjustments; any disagreements or difficulties encountered in performing the audit; and other material communications between the independent registered public accounting firm and management. The Audit Committee received from the independent registered public accounting firm written disclosures regarding the firm’s independence required by PCAOB Ethics and Independence Rule 3526, Communication with Audit Committees Concerning Independence, and has discussed with the independent registered public accounting firm, the firm’s independence. The Audit Committee also considered the compatibility of non-audit services provided to Vishay by Ernst & Young LLP, and the fees and costs billed or to be billed for these services, with the maintenance of the independent registered public accounting firm’s independence. The Committee has concluded that the provision of the non-audit services by Ernst & Young LLP in 2010 did not impair the independent registered public accounting firm’s independence. (The fees and costs billed by the independent registered public accounting firm for audit and non-audit services in 2009 and 2010 are shown under Proposal Two.) Under the Audit and Non-Audit Services Pre-Approval Policy that was adopted by the Audit Committee in May 2003 (which was amended and restated in October 2010), the Audit Committee must pre-approve all audit and non-audit services provided to Vishay by the independent registered public accounting firm. The policy sets forth the procedures and conditions for pre-approval of these services. All of the audit and non-audit services provided by the independent registered public accounting firm since adoption of the Audit and Non-Audit Services Pre-Approval Policy were pre-approved by the Committee in accordance with such policy. Based upon the above review and discussions with management and the independent registered public accounting firm, the Audit Committee recommended to the Board of Directors that our audited financial statements be included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2010 for filing with the Securities and Exchange Commission. The Audit Committee has also appointed Ernst & Young LLP as our independent registered public accounting firm for fiscal year 2011, but the Committee has determined in accordance with our historical practices to submit the appointment for ratification by stockholders (See Proposal Two). Respectfully submitted, The Audit Committee of the Board of Directors Thomas C. Wertheimer, Chairman Frank Dieter Maier Ronald Ruzic 19 PROPOSAL TWO RATIFICATION OF APPOINTMENT OF INDEPENDENT
